 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1258 
In the House of Representatives, U. S.,

May 25, 2010
 
RESOLUTION 
Expressing support for designation of May 2010 as Mental Health Month. 
 
 
Whereas the mental health and well-being of people in the United States is a critical issue that affects not only quality of life, but also the health of communities, families, and economic stability;  
Whereas the stigma associated with mental health continues to persist;  
Whereas more than 57,000,000 people in the United States suffer from mental illness;  
Whereas approximately 1 in 5 children and adolescents may have a diagnosable mental disorder;  
Whereas more than a quarter of the members of the United States Armed Forces suffer from psychological or neurological injuries sustained from combat, including major depression and post-traumatic stress disorder;  
Whereas more than half of all prison and jail inmates suffer from mental illness;  
Whereas mental illness is the leading cause of disability in the Nation;  
Whereas major mental illness costs businesses and the United States economy over $193,000,000,000 per year in lost earnings;  
Whereas untreated mental illness is a leading cause of absenteeism and lost productivity in the workplace;  
Whereas, in 2006, over 33,300 individuals died by suicide in the United States, nearly twice the rate of homicide;  
Whereas suicide is the third leading cause of death among youth between the ages of 15 and 24;  
Whereas, in 2006, individuals age 65 and older comprised only 12.4 percent of the population but accounted for 15.9 percent of all suicides;  
Whereas 1 in 4 Latina adolescents report seriously contemplating suicide, a rate higher than any other demographic;  
Whereas Native Americans currently rank as the top ethnicity for suicide rates nationwide;  
Whereas studies report that people with serious mental illness die, on average, 25 years earlier than the general population; and  
Whereas it would be appropriate to observe May 2010 as Mental Health Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of Mental Health Month in order to place emphasis on scientific facts and findings regarding mental health and to remove the stigma associated with mental illness;  
(2)recognizes that mental well-being is as important as physical well-being for citizens, communities, businesses, and the economy in the United States;  
(3)applauds the coalescing of national and community organizations in working to promote public awareness of mental health and providing critical information and support to the people and families affected by mental illness;   
(4)supports the finding of the President’s Commission on Mental Health that recovery from mental illness is a real possibility and steps can be taken to improve the lives of those living with mental illnesses, which will benefit American families, communities, schools, and workplaces; and 
(5)encourages organizations and health practitioners to use Mental Health Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness.   
 
Lorraine C. Miller,Clerk.
